DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5, 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard et al. US 2015/0313770 A1 (hereafter referred to as Hubbard) in view of Chen CN10770026A (pages refer to the PDF, translation starts on page 8, paragraphs are defined as “blocks” of texts (to include the section titles) following the bolded title and the restart the numbering on each page).
With regards to claim 1, Hubbard discloses a disposable absorbent article (abstract), comprising a liquid permeable topsheet (12, [0174]), a liquid- impermeable backsheet (14, [0175]), and an absorbent core (16, [0174 and 0175]) structure disposed between the topsheet and the backsheet ([0174 and 0175]). Hubbard fails to disclose wherein the absorbent core structure comprises a cellulose aerogel body.  
	Chen teaches a material for use with absorbent articles such as diapers (page 8, paragraph 7) thereby being in the same field of invention as Hubbard. Chen teaches that conventional materials do not have good air permeability which leads to poor air flow and skin irritation (page 8 paragraph 7). Chen teaches the use of cellulose aerogel has a means to overcome this problem and provide the user with a more pleasant experience (page 8 paragraph 13).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have used a cellulose aerogel as taught by Chen in the absorbent article of Hubbard in order to provide the improved air permeability as taught by Chen (Chen- Page 8, Paragraph 7).

With regards to claim 5, Hubbard discloses wherein the absorbent core structure comprises a continuous layer formed by the absorbent core ([0041] which teaches the absorbent core may have one of more discrete elements, i.e. the layer maybe continuous or discontinuous). Hubbard fails to disclose the core comprises an aerogel body (see claim 1 for reason for modification).  

With regards to claim 7, Hubbard discloses wherein the absorbent structure comprises a plurality of discrete bodies.  ([0041] which teaches the absorbent core may have one of more discrete elements/ bodies, i.e. the layer maybe continuous or discontinuous). Hubbard fails to disclose the core comprises a cellulose aerogel body (see claim 1 for reason for modification).  

With regards to claim 8, Hubbard discloses wherein the discrete bodies are distributed within a matrix comprising filaments, fibers and/or foam ([0042], [0048], [0053] which discloses the discrete elements or bodies and held in place via fibers).  

With regards to claim 9, Hubbard discloses wherein the filaments or fibers comprise filaments or fibers spun from a polymeric resin ([0078-0080] discloses the discrete elements / bodies can be enrobed using a film (or spun fibers) formed with polymeric resins). 
 
With regards to claim 10, Hubbard discloses wherein the filaments or fibers comprise cellulose fibers ([0112] which discloses the discrete elements / bodies may also be held together using cellulose fibers).  

With regards to claim 11, Hubbard discloses wherein the absorbent structure comprises a second continuous layer formed of a nonwoven web or batt of fibers or filaments, overlying the continuous core layer to a wearer-facing side thereof ([0078-0080] discloses the discrete elements / bodies can be enrobed using a film therefore the additional layer will be surrounding the core and present on the wear-facing side).  Hubbard fails to disclose the core comprises a cellulose aerogel body (see claim 1 for reason for modification).  

With regards to claim 12, Hubbard discloses wherein the absorbent core structure comprises a foam ([0055] which discloses the core contains foam in addition to the discrete pieces).  

With regards to claim 13, Hubbard discloses wherein the foam is a HIPE foam ([0075] which discloses the foam maybe HIPE type foam).
  
With regards to claim 14, Hubbard discloses wherein the article is a feminine hygiene pad, an incontinence pad, a pair of incontinence pants, a diaper, a pair of training pants or a bandage or wound dressing product ([0040] which discloses the possible intended uses for the product).

Claims 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard et al. US 2015/0313770 A1 (hereafter referred to as Hubbard) in view of Chen CN10770026A (pages refer to the PDF, translation starts on page 8, paragraphs are defined as “blocks” of texts (to include the section titles) following the bolded title and the restart the numbering on each page) per claim 1 and in further view of Dai CN102556495A (pages refer to the PDF, translation starts on page 11, paragraphs are defined as “blocks” of texts (to include the section titles) following the bolded title and the restart the numbering on each page).


With regards to claim 2, Hubbard and Chen disclose claim 1 as noted above but fail to disclose wherein the cellulose aerogel body comprises cellulose nanofibrils.  
With regards to claim 4, Hubbard and Chen disclose claim 1 as noted above but fail to disclose wherein the cellulose aerogel body has an anisotropic pore morphology.  
With regards to claim 6, Hubbard and Chen disclose claim 1 as noted above but fail to disclose wherein the aerogel body forming the continuous layer has an anisotropic pore morphology with pore walls aligned predominately, approximately in a z-direction.  

With regards to claim 2, 4, and 6, Dai discloses a method of preparing nanocellulose aerogels and teaches they have improved properties to cellulose aerogels (page 11 paragraph 7) this makes Dai drawn to a solve a similar problem as Chen and Hubbard by finding materials with improved used for absorbent articles. Dai teaches that nanocellulose aerogels can be formed in the same manner as Chen (see Chen page 8 paragraph 13 for formation) and that they can have an isotropic or anisotropic formation (page 11 paragraph 9, last 4 lines in particular).
It would have been obvious to one of ordinary skill in the art to have used a nanocellulose aerogel in leu of a cellulous aerogel in order to benefit from the improved absorption properties and pressure resistance (Dai page 11 paragraph 7). Additionally, the pore formation is known and dependent on the formation method.  Moreover, applicant provides no criticality for the anisotropic formation and only suggests it may be better than isotropic formation.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hubbard et al. US 2015/0313770 A1 (hereafter referred to as Hubbard) in view of Chen CN10770026A (pages refer to the PDF, translation starts on page 8, paragraphs are defined as “blocks” of texts (to include the section titles) following the bolded title and the restart the numbering on each page) per claim 1 and in further view of Githinji, Evalyne “Give us rice straw and we’ll make baby diapers and sanitary towels” September 26, 2014 (hereafter referred to as Githinji, pages numbers refer to NPL PDF).
With regards to claim 3, Hubbard and Chen disclose claim 1 as noted above but fail to disclose wherein the cellulose aerogel of the body is derived from rice straw cellulose.  
Githinji teaches material for diaper formation there by being in a related field of endeavor as Hubbard and Chen. Githinji page 3 teaches it is known extract cellulous from rice straw to make absorbent articles (page 1) and that this provides a source of income for that would otherwise be considered waste on page 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have used the same material cellulose but derived from rice straw (which is considered a waste by product of rice) in leu of other sources of cellulose as the raw material cellulose would still be obtained just from a renewable waste source instead. This would provide an income benefit per Githinji page 4 and waste reduction benefit. Additionally, applicant provides no information or criticality on why cellulous from a different source would not be interchangeable with cellulous from rice straw. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574. The examiner can normally be reached M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781